Citation Nr: 1204459	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right great toe disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1965 to November 1967.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted a claim for service connection for bilateral hearing loss at 0 percent disabling, effective July 11, 2008.  Also, the RO denied a claim for service connection for entitlement to compensation under 38 U.S.C.A. § 1151.  

In April 2011, the Board denied the increased rating claim for bilateral hearing loss; this claim is no longer on appeal.  The Board remanded the § 1151 claim for a VA examination.  The Board finds that this development has been completed, but the Veteran now wants a Board hearing.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

The Veteran requested a local Board hearing on his June 2009 appeal form.  The Veteran was scheduled for a hearing, notified at his last known address and failed to appear for the hearing.  The Board stated in April 2011 that it considered the hearing request withdrawn, but remanded this claim for a VA examination.  The file shows this development was completed.  

In August 2011, the Veteran's representative stated that the Veteran requested a hearing.  The Board contacted the Veteran to ascertain his intentions regarding a hearing and in November 2011 the Veteran stated he would like a Board Videoconference hearing at a "local outbased office".  

While the location the hearing in the field is determined by the RO, it is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  On remand, the Veteran should be scheduled for a Board Videoconference hearing by his local RO.  


Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a Board Videoconference hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

